Citation Nr: 1111235	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral ankle strain.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1974.
This matter arises before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in St. Louis, Missouri.

Notably, this claim was previously denied by the Board in November 2009, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (Joint Motion) requesting that the Board's decision be vacated and remanded.  In August 2010, the Court granted the motion and remanded the case to the Board for further appellate review.  The case now returns to the Board following the Court Order.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims. 
  
VA is required to notify claimants of what they must do to substantiate their claims.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).
When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran contends that he has PTSD related to alleged service stressors in Korea, warranting service connection for PTSD.  The Board previously denied the Veteran's claim on the basis that his alleged stressors have not been verified.  The Veteran claimed that he was on patrol in April 1973 in Korea's Demilitarized Zone when North Koreans fired on him and other soldiers, but they had no ammunition with which to return fire.  The Veteran also asserted that in July 1973, a tanker in a convoy on the way to a field exercise drove off a mountain or cliff, killing a private and injuring two other passengers.

As the veteran did not engage in combat, the alleged stressors must be verified by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  However, the Veteran was never notified that he could submit buddy statements to provide credible supporting evidence that these stressors occurred.  On remand, he should be notified that he can submit such buddy statements.

After the joint motion for remand, the Veteran requested a hearing before a Veterans Law Judge.  Therefore, the Board finds that the Veteran should also be scheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice under the Veterans Claims Assistance Act of 2000, including notice that he can submit buddy statements to provide credible supporting evidence that his stressors occurred.  

2.  Then, provide the Veteran another opportunity to supplement the record with any additional details concerning stressors, particularly "buddy statements" containing supporting evidence regarding the events claimed as "stressors" during his military service, as well as any other information that could be used to substantiate the PTSD claim.

The Veteran should be advised that this information is necessary to obtain supportive evidence of the claimed stressful events in service and that he must be as specific as possible, because without such details an adequate search for such information cannot be conducted. 

3.  At a time appropriate, the Veteran should be scheduled for a videoconference  hearing before a Veterans Law Judge as permitted under 38 C.F.R. § 20.700.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


							(CONTINUED ON NEXT PAGE)





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



